Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  137992                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  SAULT STE. MARIE TRIBE OF CHIPPEWA                                                                   Stephen J. Markman
  INDIANS,                                                                                             Diane M. Hathaway,
                                                                                                                         Justices
            Plaintiff/Counter-Defendant/
            Appellee,
  v                                                                 SC: 137992
                                                                    COA: 276712
                                                                    Chippewa CC: 04-007606-CC
  BERNARD BOUSCHOR,
           Defendant/Appellee,
  and
  DANIEL T. GREEN, DAVID E. SCOTT, JAMES
  M. JANNETTA, and DANIEL J. WEAVER,
             Defendants/Counter-Plaintiffs/
             Appellees,
  and
  PAUL W. SHAGEN, JOSEPH M. PACZKOWSKI,
  and JOLENE M. NERTOLI,
             Defendants/Counter-Plaintiffs,
  and
  MILLER, CANFIELD, PADDOCK & STONE,
  P.L.C.,
             Defendant/Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 18, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2010                    _________________________________________
           p0120                                                               Clerk